DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is response to the Preliminary Amendment filed on 01/04/2021.
Claims 1-20 are canceled.
Claims 21-40 are added.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/29/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10819704.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10819704 with obvious wording variations.

U.S. Patent No. 10819704
21. (New) An inmate communication platform for processing calls between an inmate and an outside party, comprising: one or more circuits configured to: receive a call attempt between the inmate and the outside party; 


determine that the outside party is not registered; prompt the outside party to install an app on a device associated with the outside party; initiate a handshake with the app; receive an image of a printed physical document via the app after completion of the handshake; conduct image analysis of the received printed physical document; and register or reject the outside party based on the image analysis.
1. A call processing platform for processing telecommunications of a controlled environment, comprising: a source database that stores a list of reputable sources; one or more circuits and/or processors configured to: set up a user account, the setup including: 
communicating with an application running on a mobile device associated with a user; handshaking with the application; 

receiving an image of a personal physical printed document of the user via the application; extracting first personal verification information printed on the personal physical printed document from the image using optical character recognition; extracting second personal verification information printed on the personal physical printed document from the image using optical character recognition; determining a source of the personal physical document based on the extracted second personal verification 


Both sets of claims features of the instant application (claims 22-40) and U.S. Patent No. 10819704 (claims 2-20) can be compared by using the table as shown above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10462285.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10462285 with obvious wording variations.
Instant Application
U.S. Patent No. 10462285
21. (New) An inmate communication platform for processing calls between an inmate and an outside party, comprising: one or more circuits configured to: receive a call attempt between the inmate and the outside party; 









.


Both sets of claims features of the instant application (claims 22-40) and U.S. Patent No. 10462285 (claims 2-20) can be compared by using the table as shown above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9699304.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 9699304 with obvious wording variations.
Instant Application
U.S. Patent No. 9699304
21. (New) An inmate communication platform for processing calls between an inmate and an outside party, comprising: one or more circuits configured to: receive a call attempt between the inmate and the outside party; 


determine that the outside party is not registered; prompt the outside party to install 





Both sets of claims features of the instant application (claims 22-40) and U.S. Patent No. 9699304 (claims 2-30) can be compared by using the table as shown above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10135972.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10135972with obvious wording variations.
Instant Application
U.S. Patent No. 10135972
21. (New) An inmate communication platform for processing calls between an inmate and an outside party, comprising: one or more circuits configured to: receive a call attempt between the inmate and the outside party; 









Both sets of claims features of the instant application (claims 22-40) and U.S. Patent No. 10135972 (claims 2-20) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (U.S. 20110286586) in view of Keiser (U.S. 20080000966).
For claim 1, Saylor et al. disclose a communication platform for processing calls between a user and customer service, comprising: one or more circuits configured to: 
receive a call attempt between the user and customer service (at least [0150].  The user of the smart phone 415 may place the call to receive customer service from the voice site.); 
determine that the user is not registered (at least [0150].   If the user has not registered for multimodal interaction with the call handling system 440.); 
prompt the user to install an app on a device associated with the user (at least [0151]-[0152].  If the user has not registered for multimodal interaction with the call handling system 440, the user may hear audible information from the voice site that informs the user that the .); 
initiate a handshake with the app (at least [0154].  Once the MM application is installed on the smart phone 415, an icon may be provided on the display of the smart phone 415 associated with the MM application. The smart phone may launch the MM application (724) in response to the user clicking on the icon associated with the MM application that is provided on the display of the MM application.); 
receive a caller ID via the app after completion of the handshake (at least [0155].  Once the MM application is launched, the user enters the caller id on a form that is displayed on the display of the smart phone 415 using the MM application.) 
However, Saylor et al. do not disclose an inmate and an outside party; to receive an image of a printed physical document via the app after completion of the handshake; to conduct image analysis of the received printed physical document; and to register or reject the outside party based on the image analysis.  
	In the same field of endeavor, Keiser discloses an inmate communication platform for processing calls between an inmate and an outside party, comprising: an inmate and an outside party (at least [0010].   Visitors to the controlled-environment facility may interact with the electronic visitation registration system to register to visit a resident of the facility and/or perform other services supported by the electronic visitation system.); to receive Visitor registration information is stored to a computer-readable medium, such as to registration database 107 shown in FIG. 1. Various information captured during the registration process may be stored, such as information relating to the identity of the visitor (e.g., information captured from an identification card scanned by card reader 103, an image of the visitor captured during the registration process by camera 105), information relating to the identity of the resident with whom the visitor desires to visit, information relating to the date and time of the registration, information gathered by controller 108 (e.g., background check information, etc.), and other information relating to the registration process.); to conduct image analysis of the received printed physical document (at least [0039] and [0048].   Controller 108 may compare an image of the visitor captured in block 204 to stored image information, such as an image scanned from the visitor's identification card, images of persons of interest, etc. In certain embodiments, controller 108 may determine whether to authorize the requested visitation session based at least in part on the comparison of images.); and to register or reject the outside party based on the image analysis (at least [0047]-[0048].   Once visitor 301 finishes inputting all the information desired by the facility, EVR 10 determines whether to approve the requested visitation session. As explained above, EVR 10 considers a number of factors to approve or deny a visitation session.)
 
For claim 22, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 21.  Keiser discloses wherein the image analysis includes performing optical character recognition on the received printed physical document (at least [0021].  Input device 101 may, for example, comprise one or more of a keyboard 102, card reader 103, pointing device (e.g., mouse, touch-screen display, etc.) 104, and imaging device 105 (e.g., camera for capturing video and/or still images). Of course, other exemplary input devices now known or later developed, such as optical scanners, telephone keypad, etc., may be included in addition to or instead of ones of the exemplary input devices shown in FIG. 1 for enabling a user input information to EVR 10.) 
For claim 23, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 22.  Keiser discloses, wherein the image analysis includes extracting source information of the printed physical document (at lest [0029] and [0039].  The visitor inputs identification information by swiping his identification card, for example a driver's license, through card reader 103 in block 203. In certain embodiments, card reader 103 is operable to read a magnetic strip on the identification card thereby collecting certain identification information for the visitor. Likewise, camera 105 may, in block 204, capture an image of the visitor during the registration process. Such an image may be stored to registration database 107, along with other information captured during the registration process).
Controller 108 may compare an image of the visitor captured in block 204 to stored image information, such as an image scanned from the visitor's identification card, images of persons of interest, etc. In certain embodiments, controller 108 may determine whether to authorize the requested visitation session based at least in part on the comparison of images.)
For claim 25, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 24.  Keiser discloses wherein the one or more circuits are further configured to identify the source information as being reputable or non-reputable based on the comparing (at least [0029] and [0039].  Controller 108 may compare an image of the visitor captured in block 204 to stored image information, such as an image scanned from the visitor's identification card, images of persons of interest, etc. In certain embodiments, controller 108 may determine whether to authorize the requested visitation session based at least in part on the comparison of images. Further, in certain embodiments, if the image comparison indicates that the visitor is a person of interest (e.g., has an outstanding warrant for his arrest, is a suspected terrorist, etc.), then controller 108 may notify authorized personnel (e.g., security guards) of this information, particularly if the visitor is interacting with EVR 10 local to the controlled-environment facility, so that the visitor may be detained. For instance, controller 108 may trigger a telephone call to an authorized personnel's telephone to inform the authorized personnel that the visitor attempting to register is a person of interest.)  
ontroller 108 may compare an image of the visitor captured in block 204 to stored image information, such as an image scanned from the visitor's identification card, images of persons of interest, etc. In certain embodiments, controller 108 may determine whether to authorize the requested visitation session based at least in part on the comparison of images. Further, in certain embodiments, if the image comparison indicates that the visitor is a person of interest (e.g., has an outstanding warrant for his arrest, is a suspected terrorist, etc.), then controller 108 may notify authorized personnel (e.g., security guards) of this information, particularly if the visitor is interacting with EVR 10 local to the controlled-environment facility, so that the visitor may be detained. For instance, controller 108 may trigger a telephone call to an authorized personnel's telephone to inform the authorized personnel that the visitor attempting to register is a person of interest.)   
For claim 27, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 24.  Keiser discloses wherein the image analysis further includes extracting personal identification information from the image of the physical printed document (at least [0029] and [0039].  Controller 108 may compare an image of the visitor captured in block 204 to stored image information, such as an image scanned from the visitor's identification card, images of persons of interest, etc. In certain embodiments, controller 108 may determine whether to authorize the requested visitation session based at least in part on the comparison of images. Further, in certain embodiments, if the image comparison indicates that the visitor is a person of 
For claim 28, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 24.  Keiser discloses wherein the one or more circuits are further configured to register the outside party with the extracted personal information (at least [0040].  Various information gathered during the registration process may be stored to registration database 107, such as the date and time of the registration, the identity of the visitor, the identity of the resident whom the visitor requested to visit, an image of the visitor captured in block 204, the visitor's background check information, the resident's visitation status, the facility's visitation status, etc.)
For claim 29, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 24.  Keiser discloses inmate communication platform of claim 24, wherein the one or more processors are further configured to connect a call between the inmate and the outside party in response to the registering of the outside party (at least [0061].   A user may select (e.g., using an input device 101, such as keyboard 102 and/or pointing device 104) a desired type of third party to contact. Such a selection is received as input to EVR 10 in block 432. Thereafter, the visitor may be presented a list of parties of the selected type which the EVR 10 can contact. Such list of parties may be those parties who have registered with the EVR system, for example. In block 433 EVR 10 contacts the selected 
For claim 30, the combination of Saylor et al. and Keiser disclose the inmate communication platform of claim 24.  Saylor et al. disclose the call is connected via the app installed on the device over an Internet-based interface (at least [0081].  The native telephony application 416, when launched, may provide the user with an alphanumeric keypad to enable the user to dial the number corresponding to the voice site. The call placed from the native telephony application 416 to the voice site is communicated to the call handling system 440 over the voice network 430. The voice network 430 may include a circuit-switched voice network, a packet-switched data network, or any other network able to carry voice data. For example, circuit-switched voice networks may include a Public Switched Telephone Network (PSTN), and packet-switched data networks may include networks based on the Internet protocol (IP) or asynchronous transfer mode (ATM), and may support voice using, for example, Voice-over-IP, Voice-over-ATM, or other comparable protocols used for voice data communications.)
	For claims 31-40, the claims have features similar to claims 21-30.  Therefore, the claims are also rejected for the same reasons in claims 31-40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/22/2022